Case 1:19-cr-O0006-AT Document 158 Filed 10 O Pagelo

USDC SDNY
O’NEILL / HASSEN DOCUMENT

ELECTRONICALLY FILED

  

DOC #:
DATE FILED: _ 10/27/2020

Octobe

VIA ECF and Email
Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pear! Street

New York, NY 10007

RE: United States v. Marquis Jackson, 19 Cr. 6 (AT)
Dear Judge Torres:

Marquis Jackson is scheduled to be sentenced in the above-captioned
matter on November 4, 2020. I am writing to request that the Court adjourn
the sentence for approximately 3 months in light of the ongoing pandemic.
The government does not oppose this application.

Mr. Jackson continues to work at Amazon, and he remains an active
and supportive father to his son. Mr. Jackson has been working in the
Amazon warehouse for almost a year and recently received a promotion to
supervisor. He has custody of his son on the weekends and takes him to and
from school during the week, work permitting. Mr. Jackson is in a stable and
loving romantic relationship.

Mr. Jackson suffers from an autoimmune condition for which he is on
medication to suppress his immune system. Additionally, his parents are
extremely sick and vulnerable to COVID-19, but support him and would like
to attend his sentencing hearing in person. His mother has only left the
house for doctors’ appointments since March and it would be a risk to her
health if Mr. Jackson were sentenced now.

We ask that the Court adjourn the sentence for three months, in hopes
that Mr. Jackson and his family are able to attend his sentencing in person. I
thank the Court for its attention to this matter.

GRANTED. The sentencing scheduled for November 4, 2020, is ADJOURNED to February 4, 2021, at
11:00 a.m. Defendant’s submissions are due two weeks prior to sentencing. The Government’s
submissions are due one week prior to sentencing.

SO ORDERED. O}-
Dated: October 27, 2020

New York, New York ANALISA TORRES
United States District Judge

 
